 

Exhibit 10.2.1

AMBARELLA, INC.

2012 EQUITY INCENTIVE PLAN

(Amended and Restated Effective March 28, 2017)

1.Purposes of the Plan.  The purposes of this Equity Incentive Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Service Providers and to
promote the success of the Company’s business.

Awards to Service Providers granted hereunder may be Incentive Stock Options,
Nonstatutory Stock Options, Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights, Performance Shares, Performance Units, Deferred Stock Units
or Dividend Equivalents, at the discretion of the Administrator and as reflected
in the terms of the written option agreement.

2.Definitions.  As used herein, the following definitions shall apply:

(a)“Administrator” shall mean the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

(b)“Applicable Laws” shall mean the requirements relating to the administration
of equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Ordinary Shares are listed or quoted and the applicable laws of any foreign
country or jurisdiction where Awards are, or will be, granted under the Plan.

(c)“Award” shall mean, individually or collectively, a grant under the Plan of
Incentive Stock Options, Nonstatutory Stock Options, Restricted Stock,
Restricted Stock Units, Stock Appreciation Rights, Performance Shares,
Performance Units, Deferred Stock Units or Dividend Equivalents.

(d)“Award Agreement” shall mean the written or electronic agreement setting
forth the terms and provisions applicable to each Award granted under the
Plan.  The Award Agreement is subject to the terms and conditions of the Plan.

(e)“Awarded Stock” shall mean the Ordinary Shares subject to an Award.

(f)“Board” shall mean the Board of Directors of the Company.

(g)“Change in Control” means the occurrence of any of the following events:

(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however,

 

--------------------------------------------------------------------------------

 

that for purposes of this subsection (i), the acquisition of additional stock by
any one Person, who is considered to own more than fifty percent (50%) of the
total voting power of the stock of the Company will not be considered a Change
in Control; or

(ii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or
election.  For purposes of this clause (ii), if any Person is considered to be
in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change in Control; or

(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s shareholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a shareholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or (4)
an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3).  For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

For purposes of this Section 2(g), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

(h)“Code” shall mean the Internal Revenue Code of 1986, as amended.  Reference
to a specific section of the Code or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

(i)“Committee” shall mean the Committee appointed by the Board of Directors or a
sub-committee appointed by the Board’s designated committee in accordance with
Section 4(a) of the Plan, if one is appointed.

(j)“Company” shall mean Ambarella, Inc.

(k)“Consultant” shall mean any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services and who is compensated for
such services;

 

-2-

--------------------------------------------------------------------------------

 

provided, however, that the term “Consultant” shall not include Outside
Directors, unless such Outside Directors are compensated for services to the
Company other than pursuant to their services as a Director.

(l)“Continuous Status as a Director” means that the Director relationship is not
interrupted or terminated.

(m)“Director” shall mean a member of the Board.

(n)“Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

(o)“Dividend Equivalent” shall mean a credit, payable in cash, made at the
discretion of the Administrator, to the account of a Participant in an amount
equal to the cash dividends paid on one Share for each Share represented by an
Award held by such Participant.  Dividend Equivalents shall be subject to the
same vesting restrictions as the related Shares subject to an Award.

(p)“Employee” shall mean any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company.  An Employee shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor.  For purposes of
Incentive Stock Options, no such leave may exceed ninety days, unless
reemployment upon expiration of such leave is guaranteed by statute or
contract.  If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, then six (6) months following the first (1st) day
of such leave any Incentive Stock Option held by the Participant shall cease to
be treated as an Incentive Stock Option and shall be treated for tax purposes as
a Nonstatutory Stock Option.

(q)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(r)“Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
higher or lower exercise prices and different terms), Awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
reduced.  The Administrator will determine the terms and conditions of any
Exchange Program in its sole discretion.

(s)“Fair Market Value” shall mean as of any date, the value of the Ordinary
Shares determined as follows:

(i)If the Ordinary Shares are listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market,
the Nasdaq Global Select Market or the Nasdaq Capital Market of the Nasdaq Stock
Market, its Fair Market Value shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange or
system for the last market trading day prior to the time of

 

-3-

--------------------------------------------------------------------------------

 

determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable or shall be such other value determined in good
faith by the Administrator;

(ii)If the Ordinary Shares are regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of an Ordinary
Share shall be the mean between the high bid and low asked prices for the
Ordinary Shares on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable or shall be such other value determined in good
faith by the Administrator;

(iii)For purposes of any Awards granted on the Registration Date, the Fair
Market Value shall be the initial price to the public as set forth in the final
prospectus included within the registration statement in Form S-1 filed with the
Securities and Exchange Commission for the initial public offering of the
Company’s Ordinary Shares; or

(iv)In the absence of an established market for the Ordinary Shares, the Fair
Market Value shall be determined in good faith by the Administrator.

(t)“Fiscal Year” shall mean a fiscal year of the Company.

(u)“Incentive Stock Option” shall mean an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

(v)“Nonstatutory Stock Option” shall mean an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(w)“Officer” shall mean a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

(x)“Option” shall mean a stock option granted pursuant to the Plan.

(y)“Optioned Stock” shall mean the Ordinary Shares subject to an Option.

(z)“Ordinary Shares” shall mean the Ordinary Shares of the Company.

(aa)“Outside Director” means a Director who is not an Employee or Consultant.

(bb)“Parent” shall mean a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.

(cc)“Participant” shall means the holder of an outstanding Award.

(dd)“Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Administrator (in its discretion) to be applicable to a Participant with
respect to an Award.  As determined by the Administrator, the performance
measures for any performance period will be any one or more of the following
objective performance criteria, applied to either the Company as a whole or,
except with respect to shareholder return metrics, to a region, business unit,

 

-4-

--------------------------------------------------------------------------------

 

affiliate or business segment, and measured either on an absolute basis or
relative to a pre-established target, to a previous period's results or to a
designated comparison group, and, with respect to financial metrics, which may
be determined in accordance with United States Generally Accepted Accounting
Principles (“GAAP”), in accordance with accounting principles established by the
International Accounting Standards Board (“IASB Principles”) or which may be
adjusted when established to exclude any items otherwise includable under GAAP
or under IASB Principles or to include any items otherwise excludable under GAAP
or under IASB Principles: (i) cash flow (including operating cash flow or free
cash flow), (ii) revenue (on an absolute basis or adjusted for currency
effects), (iii) gross margin, (iv) operating expenses or operating expenses as a
percentage of revenue, (v) earnings (which may include earnings before interest
and taxes, earnings before taxes and net earnings), (vi) earnings per share,
(vii) stock price, (viii) return on equity, (ix) total shareholder return,
(x) growth in shareholder value relative to the moving average of the S&P 500
Index or another index, (xi) return on capital, (xii) return on assets or net
assets, (xiii) return on investment, (xiv) economic value added, (xv) operating
profit or net operating profit, (xvi) operating margin, (xvii) market share,
(xviii) contract awards or backlog, (xix) overhead or other expense reduction,
(xx) credit rating, (xxi) objective customer indicators, (xxii) new product
invention or innovation, (xxiii) attainment of research and development
milestones, (xxiv) improvements in productivity, (xxv) attainment of objective
operating goals, and (xxvi) objective employee metrics.

(ee)“Performance Share” shall mean a performance share Award granted to a
Participant pursuant to Section 13.

(ff)“Performance Unit” means a performance unit Award granted to a Participant
pursuant to Section 14.

(gg)“Plan” shall mean this 2012 Equity Incentive Plan, as may be amended from
time to time.

(hh)“Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(g) of the Exchange Act, with respect to any class of the Company’s
securities.

(ii)“Restricted Stock” shall mean a restricted stock Award granted to a
Participant pursuant to Section 11.

(jj)“Restricted Stock Unit” shall mean a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to
Section 12.  Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.

(kk)“Rule 16b-3” shall mean Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

(ll)“Section 16(b)” shall mean Section 16(b) of the Exchange Act.

(mm)“Service Provider” means an Employee, Director or Consultant.

 

-5-

--------------------------------------------------------------------------------

 

(nn)“Share” shall mean an Ordinary Share, as adjusted in accordance with
Section 19 of the Plan.

(oo)“Stock Appreciation Right” or “SAR” shall mean a stock appreciation right
granted pursuant to Section 8 of the Plan.

(pp)“Subsidiary” shall mean a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3.Stock Subject to the Plan.

(a)Initial Reserve.  Subject to the provisions of Section 19 of the Plan, the
maximum aggregate number of Shares that may be issued under the Plan is
1,104,445 Shares, plus (i) any Shares that, as of the Registration Date, have
been reserved but not issued under the Company’s 2004 Stock Plan (the “2004
Plan”) that are not subject to any awards granted thereunder, and (ii) any
Shares subject to stock options or similar awards granted under the 2004 Plan
that, after the Registration Date, expire or otherwise terminate without having
been exercised in full and Shares issued pursuant to awards granted under the
2004 Plan that are forfeited to or repurchased by the Company, with the maximum
number of Shares to be added to the Plan pursuant to clauses (i) and (ii) equal
to 4,991,400 Shares.  The Shares may be authorized, but unissued, or reacquired
Ordinary Shares.

(b)Automatic Share Reserve Increase.  The number of Shares available for
issuance under the Plan will be increased on the first day of each Fiscal Year
beginning with the 2014 Fiscal Year, in an amount equal to the least of (i)
3,500,000 Shares, (ii) four and one-half percent (4.5%) of the outstanding
Shares on the last day of the immediately preceding Fiscal Year or (iii) such
lesser number of Shares determined by the Board.

(c)Lapsed Awards.  If an Award expires or becomes unexercisable without having
been exercised in full, is surrendered pursuant to an Exchange Program, or, with
respect to Restricted Stock, Restricted Stock Units, Deferred Stock Units,
Performance Units or Performance Shares, is forfeited to or repurchased by the
Company due to failure to vest, the unpurchased Shares (or for Awards other than
Options or Stock Appreciation Rights the forfeited or repurchased Shares), which
were subject thereto will become available for future grant or sale under the
Plan (unless the Plan has terminated).  With respect to Stock Appreciation
Rights, only Shares actually issued (i.e., the net Shares issued) pursuant to a
Stock Appreciation Right will cease to be available under the Plan; all
remaining Shares under Stock Appreciation Rights will remain available for
future grant or sale under the Plan (unless the Plan has terminated).  Shares
that have actually been issued under the Plan under any Award will not be
returned to the Plan and will not become available for future distribution under
the Plan; provided, however, that if Shares issued pursuant to Awards of
Restricted Stock, Restricted Stock Units, Deferred Stock Units, Performance
Shares or Performance Units are repurchased by the Company or are forfeited to
the Company, such Shares will become available for future grant under the
Plan.  Shares used to pay the exercise price of an Award or to satisfy the tax
withholding obligations related to an Award will become available for future
grant or sale under the Plan.  To the extent an Award under the Plan is paid out
in cash rather than Shares, such cash payment will not result in reducing the
number of Shares available for issuance under the Plan.  Notwithstanding the

 

-6-

--------------------------------------------------------------------------------

 

foregoing and, subject to adjustment as provided in Section 19, the maximum
number of Shares that may be issued upon the exercise of Incentive Stock Options
will equal the aggregate Share number stated in Section 3(a), plus, to the
extent allowable under Section 422 of the Code and the Treasury Regulations
promulgated thereunder, any Shares that become available for issuance under the
Plan pursuant to Sections 3(b) and 3(c).

(d)Share Reserve.  The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

4.Administration of the Plan.

(a)Procedure.

(i)Multiple Administrative Bodies.  If permitted by Applicable Laws, the Plan
may be administered by different bodies with respect to Directors, Officers who
are not Directors, and Employees who are neither Directors nor Officers.

(ii)Section 162(m).  To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee consisting solely of two or more “outside
directors” within the meaning of Section 162(m) of the Code.

(iii)Administration With Respect to Officers Subject to Section 16(b).  With
respect to Option grants made to Employees who are also Officers subject to
Section 16(b) of the Exchange Act, the Plan shall be administered by (A) the
Board, if the Board may administer the Plan in compliance with Rule 16b-3, or
(B) a committee designated by the Board to administer the Plan, which committee
shall be constituted to comply with Rule 16b-3.  Once appointed, such Committee
shall continue to serve in its designated capacity until otherwise directed by
the Board.  From time to time the Board may increase the size of the Committee
and appoint additional members, remove members (with or without cause) and
substitute new members, fill vacancies (however caused), and remove all members
of the Committee and thereafter directly administer the Plan, all to the extent
permitted by Rule 16b-3.

(iv)Administration With Respect to Other Persons.  With respect to Award grants
made to Employees or Consultants who are not Officers of the Company, the Plan
shall be administered by (A) the Board, (B) a committee designated by the Board,
or (C) a sub-committee designated by the designated committee,  which committee
or sub-committee shall be constituted to satisfy Applicable Laws.  Once
appointed, such Committee shall serve in its designated capacity until otherwise
directed by the Board.  The Board may increase the size of the Committee and
appoint additional members, remove members (with or without cause) and
substitute new members, fill vacancies (however caused), and remove all members
of the Committee and thereafter directly administer the Plan, all to the extent
permitted by Applicable Laws.

 

-7-

--------------------------------------------------------------------------------

 

(v)Administration With Respect to Outside Directors.  Any discretionary Award
grants to Outside Directors shall be made by the Board or a committee
thereof.  The Board or a committee thereof shall administer the Plan with
respect to Outside Director Awards.

(b)Powers of the Administrator.  Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:

(i)to determine the Fair Market Value in accordance with Section 2(s) of the
Plan;

(ii)to select the Service Providers to whom Awards may be granted hereunder;

(iii)to determine whether and to what extent Awards are granted hereunder;

(iv)to determine the number of Ordinary Shares to be covered by each Award
granted hereunder;

(v)to approve forms of agreement for use under the Plan;

(vi)to determine the terms and conditions of any, and to institute any Exchange
Program;

(vii)to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder.  Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards vest
or may be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions (subject to compliance with
applicable laws, including Code Section 409A), and any restriction or limitation
regarding any Award or the Ordinary Shares relating thereto, based in each case
on such factors as the Administrator, in its sole discretion, shall determine;  

(viii)to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

(ix)to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

(x)to modify or amend each Award (subject to Section 6 and Section 22(c) of the
Plan), including the discretionary authority to extend the post-termination
exercisability period of Options or SARs longer than is otherwise provided for
in the Plan (but in no event more than ten years from the grant date);

(xi)to allow Participants to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares or cash to be issued upon exercise or
vesting of an Award that number of Shares or cash having a Fair Market Value
equal to the amount required to be withheld.  The Fair Market Value of any
Shares to be withheld shall be determined on the

 

-8-

--------------------------------------------------------------------------------

 

date that the amount of tax to be withheld is to be determined.  All elections
by a Participant to have Shares or cash withheld for this purpose shall be made
in such form and under such conditions as the Administrator may deem necessary
or advisable;

(xii)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xiii)to determine the terms and restrictions applicable to Awards;

(xiv)to determine whether Awards (other than Options or SARs) will be adjusted
for Dividend Equivalents; and

(xv)to make all other determinations deemed necessary or advisable for
administering the Plan.

(c)Delegation.  The Board may delegate responsibility for administering the
Plan, including with respect to designated classes of Employees and Consultants,
to different committees consisting of one or more Directors subject to such
limitations as the Board deems appropriate.  To the extent consistent with
applicable law, the Board or the Compensation Committee may authorize one or
more officers of the Company to grant Awards to designated classes of Employees
and Consultants, within limits specifically prescribed by the Board or the
Compensation Committee; provided, however, that no such officer shall have or
obtain authority to grant Awards to himself or herself or to other Company
executive officers.

(i)Effect of Administrator’s Decision.  All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
Participants and any other holders of any Awards granted under the Plan.

5.Eligibility.  Awards may be granted only to Service Providers.  Incentive
Stock Options may be granted only to Employees.  A Service Provider who has been
granted an Award may, if he or she is otherwise eligible, be granted an
additional Award or Awards.

6.Code Section 162(m) Provisions.

(a)Option and SAR Annual Share Limit.  No Participant shall be granted, in any
Fiscal Year, Options and Stock Appreciation Rights to purchase more than
2,000,000 Shares; provided, however, that such limit shall be 4,000,000 Shares
in the Participant’s first Fiscal Year of Company service.

(b)Restricted Stock, Performance Share and Restricted Stock Unit Annual
Limit.  No Participant shall be granted, in any Fiscal Year, more than 1,500,000
Shares in the aggregate of the following: (i) Restricted Stock, (ii) Performance
Shares, or (iii) Restricted Stock Units; provided, however, that such limit
shall be 3,000,000 Shares in the Participant’s first Fiscal Year of Company
service.

(c)Performance Units Annual Limit.  No Participant shall receive Performance
Units, in any Fiscal Year, having an initial value greater than $2,000,000,
provided, however, that such limit shall be $4,000,000 in the Participant’s
first Fiscal Year of Company service.

 

-9-

--------------------------------------------------------------------------------

 

(d)Section 162(m) Performance Restrictions.  For purposes of qualifying grants
of Restricted Stock, Performance Shares, Performance Units or Restricted Stock
Units as “performance-based compensation” under Section 162(m) of the Code, the
Administrator, in its discretion, may set restrictions based upon the
achievement of Performance Goals.  The Performance Goals shall be set by the
Administrator on or before the latest date permissible to enable the Restricted
Stock, Performance Shares, Performance Units or Restricted Stock Units to
qualify as “performance-based compensation” under Section 162(m) of the
Code.  In granting Restricted Stock, Performance Shares, Performance Units or
Restricted Stock Units which are intended to qualify under Section 162(m) of the
Code, the Administrator shall follow any procedures determined by it from time
to time to be necessary or appropriate to ensure qualification of the Award
under Section 162(m) of the Code (e.g., in determining the Performance Goals).

(e)Changes in Capitalization.  The numerical limitations in Sections 6(a) and
(b) shall be adjusted proportionately in connection with any change in the
Company’s capitalization as described in Section 19(a).

7.Stock Options.

(a)Type of Option.  Each Option shall be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option.  However,
notwithstanding such designations, to the extent that the aggregate Fair Market
Value of Shares subject to a Participant’s incentive stock options granted by
the Company, any Parent or Subsidiary, that become exercisable for the first
time during any calendar year (under all plans of the Company or any Parent or
Subsidiary) exceeds $100,000, such excess Options shall be treated as
Nonstatutory Stock Options.  For purposes of this Section 7(a), incentive stock
options shall be taken into account in the order in which they were granted, and
the Fair Market Value of the Shares shall be determined as of the time of grant.

(b)Term of Option.  The term of each Option shall be stated in the Notice of
Grant; provided, however, that the term shall be ten (10) years from the date of
grant or such shorter term as may be provided in the Notice of Grant.  Moreover,
in the case of an Incentive Stock Option granted to a Participant who, at the
time the Incentive Stock Option is granted, owns stock representing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or any Parent or Subsidiary, the term of the Incentive Stock Option
shall be five (5) years from the date of grant or such shorter term as may be
provided in the Notice of Grant.

(c)Exercise Price and Consideration.

(i)The per Share exercise price for the Shares to be issued pursuant to exercise
of an Option shall be such price as is determined by the Administrator, but
shall be subject to the following:

(A)In the case of an Incentive Stock Option granted to an Employee who, at the
time the Incentive Stock Option is granted, owns stock representing more than
ten percent (10%) of the voting power of all classes of stock of the Company or
any Parent or

 

-10-

--------------------------------------------------------------------------------

 

Subsidiary, the per Share exercise price shall be no less than 110% of the Fair
Market Value per Share on the date of grant.

(B)In the case of any other Incentive Stock Option and any Nonstatutory Stock
Option, the per Share exercise price shall be no less than 100% of the Fair
Market Value per Share on the date of grant.

(C)Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a transaction described in, and in a manner consistent
with, Section 424(a) of the Code.

(d)The consideration to be paid for the Shares to be issued upon exercise of an
Option, including the method of payment, shall be determined by the
Administrator.  Such consideration, to the extent permitted by Applicable Laws,
may consist entirely of:

(i)cash;

(ii)check;

(iii)other Shares which have a Fair Market Value on the date of surrender equal
to the aggregate exercise price of the Shares as to which said Option shall be
exercised;

(iv)broker-assisted cashless exercise;

(v)any combination of the foregoing methods of payment; or

(vi)such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Laws.

8.Stock Appreciation Rights.

(a)Grant of SARs.  Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Administrator, in its sole discretion.  Subject to Section 6(a) hereof,
the Administrator shall have complete discretion to determine the number of SARs
granted to any Participant.

(b)Exercise Price and other Terms.  The per share exercise price for the Shares
to be issued pursuant to exercise of an SAR shall be determined by the
Administrator and shall be no less than 100% of the Fair Market Value per share
on the date of grant.  Otherwise, subject to Section 6(a) of the Plan, the
Administrator, subject to the provisions of the Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under the Plan;
provided, however, that no SAR may have a term of more than ten (10) years from
the date of grant.

 

-11-

--------------------------------------------------------------------------------

 

(c)Payment of SAR Amount.  Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

(i)The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii)The number of Shares with respect to which the SAR is exercised.

(d)Payment upon Exercise of SAR.  At the discretion of the Administrator, but
only as specified in the Award Agreement, payment for a SAR may be in cash,
Shares or a combination thereof.  If the Award Agreement is silent as to the
form of payment, payment of the SAR may only be in Shares.

(e)SAR Agreement.  Each SAR grant shall be evidenced by an Award Agreement that
shall specify the exercise price, the term of the SAR, the conditions of
exercise, whether it may be settled in cash, Shares or a combination thereof,
and such other terms and conditions as the Administrator, in its sole
discretion, shall determine.

(f)Expiration of SARs.  A SAR granted under the Plan shall expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Agreement.  

9.Exercise of Option or SAR.

(a)Procedure for Exercise; Rights as a Shareholder. Any Option or SAR granted
hereunder shall be exercisable at such times and under such conditions as
determined by the Administrator, including performance criteria with respect to
the Company and/or the Participant, and as shall be permissible under the terms
of the Plan.

An Option or SAR may not be exercised for a fraction of a Share.

An Option or SAR shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option or SAR by the person entitled to exercise the Option or SAR and, with
respect to Options only, full payment for the Shares with respect to which the
Option is exercised has been received by the Company.  With respect to Options
only, full payment may, as authorized by the Administrator, consist of any
consideration and method of payment allowable under Section 7(d) of the
Plan.  Until the issuance (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company) of the stock
certificate evidencing such Shares, no right to vote or receive dividends or any
other rights as a shareholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option.  No adjustment will be made for a
dividend or other right for which the record date is prior to the date the stock
certificate is issued, except as provided in Section 19 of the Plan.

(b)Termination of Status as a Service Provider.  If a Participant ceases to
serve as a Service Provider, other than upon their death or Disability, he or
she may, but only within 90 days (or such other period of time as is determined
by the Administrator and as set forth in the Option or SAR Agreement) after the
date he or she ceases to be a Service Provider, exercise his or her Option or
SAR to the extent that he or she was entitled to exercise it at the date of such

 

-12-

--------------------------------------------------------------------------------

 

termination.  To the extent that he or she was not entitled to exercise the
Option or SAR at the date of such termination, or if he or she does not exercise
such Option or SAR (which he or she was entitled to exercise) within the time
specified herein, the Option or SAR shall terminate.

(c)Disability.  If a Participant ceases to be a Service Provider as a result of
the Participant’s Disability, the Participant may exercise his or her Option or
SAR within such period of time as is specified in the Award Agreement to the
extent the Option or SAR is vested on the date of termination (but in no event
later than the expiration of the term of such Option or SAR as set forth in the
Award Agreement).  In the absence of a specified time in the Award Agreement,
the Option or SAR shall remain exercisable for twelve (12) months following the
Participant’s termination.  If, on the date of termination, the Participant is
not vested as to his or her entire Option or SAR, the Shares covered by the
unvested portion of the Option or SAR shall revert to the Plan.  If, after
termination, the Participant does not exercise his or her Option or SAR within
the time specified herein, the Option or SAR shall terminate, and the Shares
covered by such Option or SAR shall revert to the Plan.

(d)Death of Participant.  If a Participant dies while a Service Provider, the
Option or SAR may be exercised following the Participant’s death within such
period of time as is specified in the Award Agreement (but in no event may the
option be exercised later than the expiration of the term set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator.  If no such beneficiary has been designated by
the Participant, then such Option or SAR may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option or SAR is transferred pursuant to the Participant’s will or in accordance
with the laws of descent and distribution.  In the absence of a specified time
in the Award Agreement, the Option or SAR shall remain exercisable for twelve
(12) months following Participant’s death.  If the Option or SAR is not so
exercised within the time specified herein, the Option or SAR shall terminate,
and the Shares covered by such Option or SAR shall revert to the Plan.

10.Grants to Outside Directors.  The Board or a Committee thereof may institute,
by resolution, automatic Award grants to new and to continuing members of the
Board, with the number and type of such Awards, with such terms and conditions,
and based upon such criteria, if any, as is determined by the Board or its
Committee, in their sole discretion. Notwithstanding the foregoing, no Outside
Director may be granted, in any Fiscal Year of the Company, Awards with a grant
date fair value (determined in accordance with U.S. generally accepted
accounting principles) of more than $500,000, increased to $1,000,000 in
connection with his or her initial service as an Outside Director. Any Awards
granted to an individual while he or she was an Employee, or while he or she was
a Consultant but not an Outside Director, will not count for purposes of the
limitations under this Section 10.

11.Restricted Stock.

(a)Grant of Restricted Stock.  Subject to the terms and conditions of the Plan,
Restricted Stock may be granted to Participants at any time as shall be
determined by the Administrator, in its sole discretion.  Subject to Section
6(b) hereof, the Administrator shall have complete discretion to determine
(i) the number of Shares subject to a Restricted Stock award

 

-13-

--------------------------------------------------------------------------------

 

granted to any Participant, and (ii) the conditions that must be satisfied,
which typically will be based principally or solely on continued provision of
services but may include a performance-based component, upon which is
conditioned the grant, vesting or issuance of Restricted Stock.

(b)Other Terms.  The Administrator, subject to the provisions of the Plan, shall
have complete discretion to determine the terms and conditions of Restricted
Stock granted under the Plan; provided that Restricted Stock may only be issued
in the form of Shares.  Restricted Stock grants shall be subject to the terms,
conditions, and restrictions determined by the Administrator at the time the
stock or the restricted stock unit is awarded.  The Administrator may require
the recipient to sign a Restricted Stock Award agreement as a condition of the
award.  Any certificates representing the Shares of stock awarded shall bear
such legends as shall be determined by the Administrator.

(c)Restricted Stock Award Agreement.  Each Restricted Stock grant shall be
evidenced by an agreement that shall specify the purchase price (if any) and
such other terms and conditions as the Administrator, in its sole discretion,
shall determine; provided; however, that if the Restricted Stock grant has a
purchase price, such purchase price must be paid no more than ten (10) years
following the date of grant.

12.Restricted Stock Units.

(a)Grant.  Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator.  After the Administrator determines
that it will grant Restricted Stock Units under the Plan, it shall advise the
Participant in writing or electronically of the terms, conditions, and
restrictions related to the grant, including the number of Restricted Stock
Units and the form of payout, which, subject to Section 6(b) hereof, may be left
to the discretion of the Administrator.

(b)Vesting Criteria and Other Terms.  The Administrator shall set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant.  The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment), or any other basis determined by the
Administrator in its discretion.

(c)Earning Restricted Stock Units.  Upon meeting the applicable vesting
criteria, the Participant shall be entitled to receive a payout as specified in
the Restricted Stock Unit Award Agreement.  Notwithstanding the foregoing, at
any time after the grant of Restricted Stock Units, the Administrator, in its
sole discretion, may reduce or waive any vesting criteria that must be met to
receive a payout.

(d)Form and Timing of Payment.  Payment of earned Restricted Stock Units shall
be made as soon as practicable after the date(s) set forth in the Restricted
Stock Unit Award Agreement.  The Administrator, in its sole discretion, but only
as specified in the Award Agreement, may pay earned Restricted Stock Units in
cash, Shares, or a combination thereof.  If the Award Agreement is silent as to
the form of payment, payment of the Restricted Stock Units may only be in
Shares.

 

-14-

--------------------------------------------------------------------------------

 

(e)Cancellation.  On the date set forth in the Restricted Stock Unit Award
Agreement, all unearned Restricted Stock Units shall be forfeited to the
Company.

13.Performance Shares.

(a)Grant of Performance Shares.  Subject to the terms and conditions of the
Plan, Performance Shares may be granted to Participants at any time as shall be
determined by the Administrator, in its sole discretion.  Subject to
Section 6(b) hereof, the Administrator shall have complete discretion to
determine (i) the number of Shares subject to a Performance Share award granted
to any Participant, and (ii) the conditions that must be satisfied, which
typically will be based principally or solely on achievement of performance
milestones but may include a service-based component, upon which is conditioned
the grant or vesting of Performance Shares.  Performance Shares shall be granted
in the form of units to acquire Shares.  Each such unit shall be the equivalent
of one Share for purposes of determining the number of Shares subject to an
Award.  Until the Shares are issued, no right to vote or receive dividends or
any other rights as a shareholder shall exist with respect to the units to
acquire Shares.

(b)Other Terms.  The Administrator, subject to the provisions of the Plan, shall
have complete discretion to determine the terms and conditions of Performance
Shares granted under the Plan.  Performance Share grants shall be subject to the
terms, conditions, and restrictions determined by the Administrator at the time
the stock is awarded, which may include such performance-based milestones as are
determined appropriate by the Administrator.  The Administrator may require the
recipient to sign a Performance Shares Award Agreement as a condition of the
award.  Any certificates representing the Shares of stock awarded shall bear
such legends as shall be determined by the Administrator.

(c)Performance Share Award Agreement.  Each Performance Share grant shall be
evidenced by an Award Agreement that shall specify such other terms and
conditions as the Administrator, in its sole discretion, shall determine.

14.Performance Units.

(a)Grant of Performance Units.  Performance Units are similar to Performance
Shares, except that they shall be settled in a cash equivalent to the Fair
Market Value of the underlying Shares, determined as of the vesting
date.  Subject to the terms and conditions of the Plan, Performance Units may be
granted to Participants at any time and from time to time as shall be determined
by the Administrator, in its sole discretion.  The Administrator shall have
complete discretion to determine the conditions that must be satisfied, which
typically will be based principally or solely on achievement of performance
milestones but may include a service-based component, upon which is conditioned
the grant or vesting of Performance Units.  Performance Units shall be granted
in the form of units to acquire Shares.  Each such unit shall be the cash
equivalent of one Share.  No right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to Performance Units or the
cash payable thereunder.

(b)Number of Performance Units.  Subject to Section 6(c) hereof, the
Administrator will have complete discretion in determining the number of
Performance Units granted to any Participant.

 

-15-

--------------------------------------------------------------------------------

 

(c)Other Terms.  The Administrator, subject to the provisions of the Plan, shall
have complete discretion to determine the terms and conditions of Performance
Units granted under the Plan.  Performance Unit grants shall be subject to the
terms, conditions, and restrictions determined by the Administrator at the time
the grant is awarded, which may include such performance-based milestones as are
determined appropriate by the Administrator.  The Administrator may require the
recipient to sign a Performance Unit agreement as a condition of the award.  Any
certificates representing the units awarded shall bear such legends as shall be
determined by the Administrator.

(d)Performance Unit Award Agreement.  Each Performance Unit grant shall be
evidenced by an agreement that shall specify such terms and conditions as the
Administrator, in its sole discretion, shall determine.

15.Deferred Stock Units.

(a)Description.  Deferred Stock Units shall consist of a Restricted Stock,
Restricted Stock Unit, Performance Share or Performance Unit Award that the
Administrator, in its sole discretion permits to be paid out in installments or
on a deferred basis, in accordance with rules and procedures established by the
Administrator.  Deferred Stock Units shall remain subject to the claims of the
Company’s general creditors until distributed to the Participant.

(b)162(m) Limits.  Deferred Stock Units shall be subject to the annual 162(m)
limits applicable to the underlying Restricted Stock, Restricted Stock Unit,
Performance Share or Performance Unit Award as set forth in Section 6 hereof.

16.Leaves of Absence.  Unless the Administrator provides otherwise or as
otherwise required by Applicable Laws, vesting of Awards granted hereunder shall
cease commencing on the first day of any unpaid leave of absence and shall only
recommence upon return to active service.

17.Part-Time Service.  Unless otherwise required by Applicable Laws, if as a
condition to being permitted to work on a less than full-time basis, the
Participant agrees that any service-based vesting of Awards granted hereunder
shall be extended on a proportionate basis in connection with such transition to
a less than a full-time basis, vesting shall be adjusted in accordance with such
agreement.  Such vesting shall be proportionately re-adjusted prospectively in
the event that the Employee subsequently becomes regularly scheduled to work
additional hours of service.

18.Non-Transferability of Awards.  Except as determined otherwise by the
Administrator in its sole discretion (but never a transfer in exchange for
value), Awards may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant, without the prior written consent of the Administrator.  If
the Administrator makes an Award transferable, such Award shall contain such
additional terms and conditions as the Administrator deems appropriate.

 

-16-

--------------------------------------------------------------------------------

 

19.Adjustments Upon Changes in Capitalization, Dissolution, Merger or Change in
Control.

(a)Changes in Capitalization.  Subject to any required action by the
shareholders of the Company, the number of Ordinary Shares covered by each
outstanding Award, and the number of Ordinary Shares which have been authorized
for issuance under the Plan but as to which no Awards have yet been granted or
which have been returned to the Plan upon cancellation or expiration of an
Award, as well as the price per share of Ordinary Shares covered by each such
outstanding Award and the annual share limitations under Sections 6(a) and (b)
hereof, shall be proportionately adjusted for any increase or decrease in the
number of issued Ordinary Shares resulting from a stock split, reverse stock
split, stock dividend, combination or reclassification of the Ordinary Shares,
or any other increase or decrease in the number of issued Ordinary Shares
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.”  Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive.  Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of Ordinary Shares subject to an
Award.

(b)Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed
transaction.  The Administrator in its discretion may provide for a Participant
to have the right to exercise his or her Option or SAR until ten (10) days prior
to such transaction as to all of the Awarded Stock covered thereby, including
Shares as to which the Award would not otherwise be exercisable.  In addition,
the Administrator may provide that any Company repurchase option or forfeiture
rights applicable to any Award shall lapse 100%, and that any Award vesting
shall accelerate 100%, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated.  To the extent it has not been
previously exercised (with respect to Options and SARs) or vested (with respect
to other Awards), an Award will terminate immediately prior to the consummation
of such proposed action.

(c)Merger or Change in Control.  In the event of a merger or Change in Control,
each outstanding Award will be treated as the Administrator determines,
including, without limitation, that each Award be assumed or an equivalent
option or right substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation.  The Administrator will not be required
to treat all Awards similarly in the transaction.

In the event that the successor corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, all performance goals or
other vesting criteria will be deemed achieved at one hundred percent (100%) of
target levels and all other terms and conditions met.  In addition, if an Option
or Stock Appreciation Right is not assumed or substituted in the event of a
Change in Control, the Administrator will notify the Participant in writing or
electronically that the Option or Stock Appreciation Right will be

 

-17-

--------------------------------------------------------------------------------

 

exercisable for a period of time determined by the Administrator in its sole
discretion, and the Option or Stock Appreciation Right will terminate upon the
expiration of such period.

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Ordinary Shares for
each Share held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the Change in Control is not solely ordinary
shares of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of an Option or Stock Appreciation Right or upon the
payout of a Restricted Stock Unit, Performance Unit or Performance Share, for
each Share subject to such Award, to be solely ordinary shares of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Ordinary Shares in the Change in Control.

Notwithstanding anything in this Section 19(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.  

(d)Outside Director Awards.  With respect to Awards granted to an Outside
Director that are assumed or substituted for in a Change in Control or merger,
if on the date of or following such assumption or substitution the Participant’s
status as a Director or a director of the successor corporation, as applicable,
is terminated other than upon a voluntary resignation by the Participant (unless
such voluntary resignation is at the request of the acquirer), then the Outside
Director will immediately vest 100% in all such Awards.

20.Time of Granting Awards.  The date of grant of an Award shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Award or such later date as is specified by the
Administrator.  Notice of the determination shall be given to each Employee or
Consultant to whom an Award is so granted within a reasonable time after the
date of such grant.

21.Term of Plan.  Subject to Section 22, the Plan will become effective upon the
later to occur of (i) its adoption by the Board or (ii) one business day
immediately prior to the Registration Date.  The Plan shall continue in effect
until ten years from the date of its initial adoption by the Board.

22.Shareholder Approval.  The Plan will be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board.  Such shareholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

 

-18-

--------------------------------------------------------------------------------

 

23.Amendment and Termination of the Plan.

(a)Amendment and Termination.  The Board may at any time amend, alter, suspend
or terminate the Plan.

(b)Shareholder Approval.  The Company shall obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Rule 16b-3
or with Section 422 of the Code (or any successor rule or statute or other
applicable law, rule or regulation, including the requirements of any exchange
or quotation system on which the Ordinary Shares are listed or quoted).  Such
shareholder approval, if required, shall be obtained in such a manner and to
such a degree as is required by the applicable law, rule or regulation.

(c)Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the
Company.  Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.

24.Conditions Upon Issuance of Shares.  Shares shall not be issued pursuant to
the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act, the
Exchange Act, the rules and regulations promulgated thereunder, state securities
laws, and the requirements of any stock exchange upon which the Shares may then
be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.

As a condition to the exercise or payout, as applicable, of an Award, the
Company may require the person exercising such Option or SAR, or in the case of
another Award (other than a Dividend Equivalent or Performance Unit), the person
receiving the Shares upon vesting, to render to the Company a written statement
containing such representations and warranties as, in the opinion of counsel for
the Company, may be required to ensure compliance with any of the aforementioned
relevant provisions of law, including a representation that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares, if, in the opinion of counsel for the Company, such a
representation is required.

25.Reservation of Shares.  The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.  Inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

26.Tax.

(a)Withholding Requirements.  Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any tax
withholding obligations are due,

 

-19-

--------------------------------------------------------------------------------

 

the Company will have the power and the right to deduct or withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy federal,
state, local, foreign or other taxes (including the Participant’s FICA
obligation) required to be withheld with respect to such Award (or exercise
thereof).

(b)Withholding Arrangements.  The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld, or (c) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld.  The Fair Market Value of the Shares
to be withheld or delivered will be determined as of the date that the taxes are
required to be withheld.

(c)Section 409A Compliance.  Awards granted hereunder are intended to comply
with the requirements of Section 409A of the Code to the extent Section 409A of
the Code applies to such Awards, and any ambiguities in this Plan or Awards
granted hereunder will be interpreted to so comply.  The terms of the Plan and
any Award granted under the Plan shall be interpreted, operated and administered
in a manner consistent with the foregoing intention to the extent the
Administrator deems necessary or advisable in its sole
discretion.  Notwithstanding any other provision in the Plan, the Administrator,
to the extent it unilaterally deems necessary or advisable in its sole
discretion, reserves the right, but shall not be required, to amend or modify
the Plan and any Award granted under the Plan so that the Award qualifies for
exemption from or complies with Section 409A of the Code; provided, however,
that the Company makes no representation that the Awards granted under the Plan
shall be exempt from or comply with Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to Awards granted
under the Plan.

27.No Effect on Employment or Service.  Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.

28.Dodd-Frank Clawback.  In the event that the Company is required to restate
its audited financial statements due to material noncompliance with any
financial reporting requirement under the securities laws, each current or
former executive officer Participant shall be required to immediately repay the
Company any compensation they received pursuant to Awards hereunder during the
three-year period preceding the date upon which the Company is required to
prepare the restatement that is in excess of what would have been paid to the
executive officer Participant under the restated financial statement, in
accordance with Section 10D of the Exchange Act and any rules promulgated
thereunder.  Any amount required to be repaid hereunder shall be determined by
the Board or its Committee in its sole discretion, unless otherwise required by
Applicable Laws, and shall be binding on all current and former executive
officer Participants.

 

 

-20-